ROBERT L. BLAND, Judge.
It appears from the record of this claim that about five o’clock p. M. on September 17, 1942, state road commission truck No. 1030-82, ran into and collided with a Dodge pickup truck, bearing West Virginia license no. b46-59, owned by the claimant. The accident occurred on Riverside Drive, Welch, West Virginia, and was caused by defective brakes on the road commission truck. Claimant’s vehicle was standing in traffic. The road commission truck was being driven at a speed of between fifteen and twenty miles an hour. When the driver attempted to apply brakes he was unable to stop the truck. For the damage done to claimant’s1 truck it seeks an award of $12.00.
The state road commission concurs in the claim. The assistant to the attorney general approves the claim as one that should be paid. We are also of the opinion, from the facts shown by the record, that it should be approved.
We, therefore, award to the claimant, Jones Cornett Company, the sum of twelve dollars ($12.00).